DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The closest and most relevant prior art Bagheri et al. (US 2019/0320396) teaches the feature-determining that one or more of the first transmit power and the second transmit power will cause the cellular communication device to exceed a power threshold; and in response to determining that one or more of the first transmit power and the second transmit power will cause the cellular communication device to exceed the power threshold, managing uplink scheduling of the cellular communication device to time-multiplex the LTE and NR uplink signals (Sections 0039, 0041, a power limited state is when the first and second transmit power will cause the cellular device to exceed a power threshold, if this occurs then TDM is applied), however Bagheri teaches the a mobile station or UE conducts the above determining step as opposed to a base station or node-b conducting said determining step as claimed.  The prior art of record therefore does not teach the following:
A method performed by one or more of a Long-Term Evolution (LTE) base station or a New Radio (NR) Base Station, the method comprising: determining that one or more of the first transmit power and the second transmit power will cause the cellular communication device to exceed a power threshold; and in response to 
scheduling logic at one or more of the LTE base station or the NR base station, the scheduling logic configured to determine that concurrent transmission by the cellular communication device of an LTE uplink signal and an NR uplink signal will cause a transmit power of the cellular communication device to exceed a power threshold and in response to (a) grant the LTE scheduling requests to allow LTE uplink transmissions to occur during respective first time intervals, and (b) grant the NR scheduling requests to allow NR uplink transmissions to occur during respective second time intervals, wherein the second time intervals are interleaved with the first time intervals.
A system at one or more of a Long-Term Evolution (LTE) base station or a New Radio (NR) Base Station, comprising: one or more processors; one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform actions comprising: determining that concurrent LTE and NR uplink transmissions by the cellular communication device will cause the cellular communication device to exceed a power threshold; and in response to determining that the concurrent LTE and NR uplink transmissions will cause the cellular communication device to exceed the power threshold, granting the NR scheduling 
Claims 1, 9, 16 and their corresponding dependent claims are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877.  The examiner can normally be reached on Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
February 1, 2021